Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Vitran reports 2008 year-end and fourth quarter operating results << REMINDER: Vitran management will conduct a conference call and webcast today, February 10, 2009 at 11:00 a.m. (ET), to discuss the Company's 2008 fourth quarter results. Conference call dial-in: 800/732-9307 or 416/644-3415 (international) Live Webcast: www.vitran.com (select "Investor Relations") >> TORONTO, Feb. 10 /CNW/ - Vitran Corporation Inc. (NASDAQ: VTNC, TSX: VTN), a North American transportation and logistics firm, today announced year-end and quarterly financial results for the twelve and three-month periods ended December 31, 2008 (all figures reported in $U.S.). For the year ended December 31, 2008, Vitran achieved 8.3 percent revenue growth to $726.3 million, including a 4.5 percent increase in LTL (Less Than
